EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Kenneth Fields on August 5, 2022.
  	 
3. 	The application has been amended as follows: 	Please amend claims 39-41 as follows:

In the Claims

1-35. (Cancelled)  
  
36. (Previously Presented) A method in an information managing apparatus, for viewing information stored in a specified folder tree on a hierarchy form composed by a plurality of forms in such a way that an open-operation for a cell as an opening-cell on a form of the hierarchy form as a parent form opens another form of the hierarchy form as an open form, said method comprising the steps of: 
in response to specifying a folder-tree by a user's operation on a display screen of the information managing apparatus, obtaining a child-folder-name-chain for each folder belonging to the folder-tree, the child-folder-name-chain being a sequence of the names of the child folders directly contained in the folder, each child-folder-name-chain being provided with a fullpathname of a parent folder of the child folders; 
obtaining tagname-chains, each of which is as a sequence of tagnames obtained by merging a plurality of child-folder-name-chains or is obtained as a single child-folder-name- chain which does not merge with one or more other child-folder-name-chains, each tagname- chain being provided with the fullpathnames of the parent folders of the corresponding child- folder-name-chains; 
providing a first tagname-chain of the tagname-chains as a condition tagname with a tagname belonging to another second tagname-chain, the condition tagname being identified based on the fullpathnames of the parent folders; 
making forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms in such a way that the first tagname-chain provided as the condition tagname 2with the tagname belonging to the second tagname-chain is located only on open forms which are to be opened by specifying an opening-cell on the parent form by the user's operation on the display screen, the cell being located in a specified position relative to the tagname specified as the condition tagname; and 
displaying an icon of information stored in the folder-tree related to a cell of the open form on the display screen, the full-pathname of which is in a specified relationship with a set of related tagnames, each of the related tagnames being located in a specified position relative to the cell and the opening-cell on the parent form.  

37. (Previously Presented) The method of claim 36, further comprising the steps of: 
making the top form of the hierarchy form wherein tagname-chains selected among the tagname-chains provided with no condition tagname are located; 
memorizing the tagname-chains which are not located on the top form as the residual tagname-chains; 
in response to giving an open operation to a cell on the top form by the user's operation on the display screen, obtaining tagnames as the related tagnames for the cell, each of the related-tagnames being located in a specified position relative to the cell on the form; 
selecting tagname_chains as the second selected tagname-chains among the obtained tagname-chains, the condition tagname provided to each of the second selected tagname_chains being in a specified relationship with the related-tagnames; and making an open form, wherein the tagname_chains obtained by adding the second selected tagname-chains to the residual tagname-chains are located.  

38. (Previously Presented) The method of claim 36, further comprising the steps of. making related data which relates each tagname (a first tagname) of the related-tagnames to tagname-chain-ID data representing the tagname-chain containing the first tagname therein;
relating second tagname-chain-ID data to a second tagname specified as the condition tagname so as to obtain the condition data, the second tagname-chain-ID data representing the second tagname-chain containing the second tagname; 
selecting tagname-chains located on the open form, the condition data provided to each of which is in a specified relationship with the related data identified for the opening cell; 
making attribute manage data which relates tagname-chain-ID data to each constituent pathname of the fullpathname of information, the tagname-chain represented by the tagname- chain-ID data being identified as a tagname-chain having the parent-folder-fullpathnames which contains therein the fullpathname of the parent-pathname of the constituent pathname, each of the parent-folder-fullpathnames being a fullpathname of a parent folder, names of child folders of which are merged into the tagname-chain; and 
displaying the open form on the display screen, related to a cell of which the icon of the information is displayed, the related-data obtained for both the cell and the opening cell being the same as the set of attribute manage data of the information.  

39. (Currently Amended) An information managing apparatus, for viewing information stored in a specified folder-tree on a hierarchy form composed by a plurality of forms in such a way that an open-operation for a cell as an opening-cell on a form of the hierarchy form as a parent form opens another form of the hierarchy form as an open form, said information managing apparatus comprising: 
	a memory configured to store a program; and 
	a processor configured to execute the program and control the information managing apparatus to:
obtain a child-folder-name-chain for each folder belonging to the folder-tree, the child-folder-name-chain being a sequence of the names of the child folders directly contained in the folder, each child-folder-name-chain being provided with a fullpathname of a parent folder of the child folders; 
obtain tagname-chains, each of which is as a sequence of tagnames obtained by merging a plurality of child-folder-name-chains or is obtained as a single child-folder-name-chain which does not merge with one or more other child-folder-name-chains, each tagname-chain being provided with the fullpathnames of the parent folders of the corresponding child-folder-name-chains; 
provide a first tagname-chain of the tagname-chains as a condition tagname with a tagname belonging to another second tagname-chain, the condition tagname being identified based on the fullpathnames of the parent folders; 
make forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms in such a way that the first tagname-chain provided as the condition tagname with the tagname belonging to the second tagname-chain is located only on open forms which are to be opened by specifying an opening-cell on the parent form by the user's operation on the display screen, the cell being located in a specified position relative to the tagname specified as the condition tagname; and 
display an icon of information stored in the folder-tree related to a cell of the open form on the display screen, the full-pathname of which is in a specified relationship with a set of related tagnames, each of the related tagnames being located in a specified position relative to the cell and the opening-cell on the parent form.  
40. (Currently Amended) The apparatus of claim 39,  wherein the processor is further configured to execute the program and control the information managing apparatus to: 
make the top form of the hierarchy form wherein tagname-chains selected among the tagname-chains provided with no condition tagname are located; 
memorize the tagname-chains which are not located on the top form as the residual tagname-chains; 
obtain tagnames as the related tagnames for the cell, each of the related-tagnames being located in a specified position relative to the cell on the form; 
select tagname_chains as the second selected tagname-chains among the obtained tagname-chains, the condition tagname provided to each of the second selected tagname_chains being in a specified relationship with the related-tagnames; and 
make an open form, wherein the tagnamechains obtained by adding the second selected tagname-chains to the residual tagname-chains are located.  

41. (Currently Amended) The apparatus of claim 39,  wherein the processor is further configured to execute the program and control the information managing apparatus to: 
make related data which relates each tagname (a first tagname) of the related- tagnames to tagname-chain-ID data representing the tagname-chain containing the first tagname therein; 
relate second tagname-chain-ID data to a second tagname specified as the condition tagname so as to obtain the condition data, the second tagname-chain-ID data representing the second tagname-chain containing the second tagname; 
6select tagname-chains located on the open form, the condition data provided to each of which is in a specified relationship with the related data identified for the opening cell; 
make attribute manage data which relates tagname-chain-ID data to each constituent pathname of the fullpathname of information, the tagname-chain represented by the tagname-chain-ID data being identified as a tagname-chain having the parent-folder- fullpathnames which contains therein the fullpathname of the parent-pathname of the constituent pathname, each of the parent-folder-fullpathnames being a fullpathname of a parent folder, names of child folders of which are merged into the tagname-chain; and 
display the open form on the display screen, related to a cell of which the icon of the information is displayed, the related-data obtained for both the cell and the opening cell being the same as the set of attribute manage data of the information.  

42. (Previously Presented) A non-transitory computer-readable medium storing a computer control program making a computer actualize a method in an information managing apparatus, for viewing information stored in a specified folder-tree on a hierarchy form composed by a plurality of forms in such a way that an open-operation for a cell as an opening-cell on a form of the hierarchy form as a parent form opens another form of the hierarchy form as an open form, said method comprising the steps of:
 in response to specifying a folder-tree by a user's operation on a display screen of the information managing apparatus, obtaining a child-folder-name-chain for each folder belonging to the folder-tree, the child-folder-name-chain being a sequence of the names of the child folders 7directly contained in the folder, each child-folder-name-chain being provided with a fullpathname of a parent folder of the child folders; 
obtaining tagname-chains, each of which is as a sequence of tagnames obtained by merging a plurality of child-folder-name-chains or is obtained as a single child-folder-name- chain which does not merge with one or more other child-folder-name-chains, each tagname- chain being provided with the fullpathnames of the parent folders of the corresponding child- folder-name-chains; 
providing a first tagname-chain of the tagname-chains as a condition tagname with a tagname belonging to another second tagname-chain, the condition tagname being identified based on the fullpathnames of the parent folders; 
making forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms in such a way that the first tagname-chain provided as the condition tagname with the tagname belonging to the second tagname-chain is located only on open forms which are to be opened by specifying an opening-cell on the parent form by the user's operation on the display screen, the cell being located in a specified position relative to the tagname specified as the condition tagname; and 
displaying an icon of information stored in the folder-tree related to a cell of the open form on the display screen, the full-pathname of which is in a specified relationship with a set of related tagnames, each of the related tagnames being located in a specified position relative to the cell and the opening-cell on the parent form.  

43. (Previously Presented) The non-transitory computer-readable medium of claim 42, wherein the method further comprises the steps of: 
8making the top form of the hierarchy form wherein tagname-chains selected among the tagname-chains provided with no condition tagname are located; 
memorizing the tagname-chains which are not located on the top form as the residual tagname-chains; 
in response to giving an open operation to a cell on the top form by the user's operation on the display screen, obtaining tagnames as the related tagnames for the cell, each of the related-tagnames being located in a specified position relative to the cell on the form; 
selecting tagname_chains as the second selected tagname-chains among the obtained tagname-chains, the condition tagname provided to each of the second selected tagnamechains being in a specified relationship with the the related-tagnames; and making an open form, wherein the tagname_chains obtained by adding the the second selected tagname-chains to the residual tagname-chains are located.  
44. (Previously Presented) The non-transitory computer-readable medium of claim 42, wherein the method further comprises the steps of: 
making related data which relates each tagname (a first tagname) of the related-tagnames to tagname-chain-ID data representing the tagname-chain containing the first tagname therein; 
relating second tagname-chain-ID data to a second tagname specified as the condition tagname so as to obtain the condition data, the second tagname-chain-ID data representing the second tagname-chain containing the second tagname; 
selecting tagname-chains located on the open form, the condition data provided to each of which is in a specified relationship with the related data identified for the opening cell; 
9making attribute manage data which relates tagname-chain-ID data to each constituent pathname of the fullpathname of information, the tagname-chain represented by the tagname- chain-ID data being identified as a tagname-chain having the parent-folder-fullpathnames which contains therein the fullpathname of the parent-pathname of the constituent pathname, each of the parent-folder-fullpathnames being a fullpathname of a parent folder, names of child folders of which are merged into the tagname-chain; and 
displaying the open form on the display screen, related to a cell of which the icon of the information is displayed, the related-data obtained for both the cell and the opening cell being the same as the set of attribute manage data of the information.



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144